NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604


                                Argued September 14, 2022
                                Decided September 19, 2022

                                            Before

                     FRANK H. EASTERBROOK, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     AMY J. ST. EVE, Circuit Judge



 No. 21-2893                                              Appeal from the United States
                                                          District Court for the Northern
 UNITED STATES OF AMERICA,
                                                          District of Illinois, Eastern Divi-
       Plaintiff-Appellee,
                                                          sion.
               v.
                                                          No. 1:16-CR-00463(15)
 WILLIAM HAYSLETTE,
       Defendant-Appellant.                               Virginia M. Kendall, Judge.

                                          ORDER

        William Hayslette pleaded guilty to two racketeering crimes, 18 U.S.C. §§ 1959,
1962, and was sentenced to 360 months’ imprisonment, the low end of the range calcu-
lated under the Sentencing Guidelines. Hayslette concedes that his substantive offenses
as a member of the Latin Kings gang, offenses that serve as predicate acts for the RICO
convictions, include murder, arson, and witness intimidation. His sole argument on ap-
peal is that the judge should have given him a sentence below the range recommended
by the Sentencing Commission. (His brief contains some additional contentions, which
were withdrawn at oral argument.)
No. 21-2893                                                                       Page 2


       Hayslette contends that he joined the gang while young and believed that mem-
bership was his best means of accommodating the circumstances in his neighborhood.
The district judge replied that this may well be so, but that he remains responsible for
acts voluntarily undertaken as a member. Instead of trying to stop the gang’s activities,
he participated enthusiastically and violently. (When another member did try to stop the
gang, Hayslette responded with arson and other efforts to injure the defector’s friends
and family.)

       The oral argument presented in this court on Hayslette’s behalf was essentially a
plea for mercy, replicating the argument made to the district judge. The question for an
appellate panel, however, is not what sentence we would have imposed, but whether
the sentence the district judge did impose is reasonable. Rita v. United States, 551 U.S.
338 (2007). That the sentence is within a properly determined range supports a pre-
sumption of reasonableness. See Rita, 551 U.S. at 347–56; United States v. Mykytiuk, 415
F.3d 606 (7th Cir. 2005). The district judge addressed all of Hayslette’s principal argu-
ments in mitigation; we do not perceive any important point that was overlooked. It fol-
lows that the sentence must be

                                                                               AFFIRMED.